        Case 1:20-cv-00096 Document 1 Filed on 07/08/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO.: 1:20-CV-96
                                       §
 8.691 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN CAMERON COUNTY,            §
 STATE OF TEXAS; AND J & I             §
 PARTNERS, LTD, ET AL.,                §
                                       §
                    Defendants.        §
______________________________________________________________________________

                      COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through [the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security], for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 2
                                         Fee DT Complaint
      Case 1:20-cv-00096 Document 1 Filed on 07/08/20 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Manuel Muniz Lorenzi_______
                                                      MANUEL MUNIZ LORENZI
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 338159
                                                      Puerto Rico Bar No. 21246
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 992-9425
                                                      E-mail: Manuel.Muniz.Lorenzi@usdoj.gov

                                             Page 2 of 2
                                        Fee DT Complaint
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 1 of 20




              SCHEDULE A
 Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 2 of 20



                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C.

§ 1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law

116-6, div. A, tit. II, Section 230, which appropriated the funds that shall be used for the

taking.
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 3 of 20




              SCHEDULE B
 Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 4 of 20



                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 5 of 20




              SCHEDULE C
 Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 6 of 20



                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                 Cameron County, Texas

Tract: RGV-HRL-7503
Owner: J & I Partners, LTD, et al.
Acres: 8.691

Being a 8.691 acre tract (378,567 sq ft) parcel of land, more or less, being out of a called
153.765 acre tract, calculated as 157.208 acres, in Cameron County, Texas conveyed to J
& I Partners LTD, Volume 19026, Page 237 and Volume 20192, Page 171. Said parcel of
land more particularly described by metes and bounds as follows;

Starting at a Stainless Steel Rod in a Concrete Structure, Stamped: PHR-031-0010, COE
PID#: AHJ405, having the following NAD83 (2011) Grid Coordinates N=16533818.85,
E=1275206.55; Thence S 29°09’26” W a distance of 5484.88 feet to a found 2-3/4" iron
pipe with a 3” Aluminum Disk, Stamped Tract No. 250, Corner No. 1 on the West line of
the J & I Partners LTD tract, Volume 19026, Page 237 and the Northeast corner of the
United States of America tract, Volume 1095, Page 7, for the Point of Commencement,
having the following coordinates: N=16529028.98, E=1272534.28.

Thence: S 02°24’10” W along the East line of the United States of America tract, Volume
1095, Page 7 and the West line of the J & I Partners LTD tract, Volume 19026, Page 237,
a distance of 586.96 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap
stamped RGV-HRL-7501-8=7503-1, for the Point of Beginning, having the following
coordinates: N=16528442.54, E=1272509.67.

Thence: S 77°22’44” E departing said property line, following a line at an approximate 60
foot offset North of the existing levee toe, crossing the center of an existing 19 foot wide
dirt road at 25 feet, a distance of 48.78 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3”
aluminum cap stamped RGV-HRL-7503-2 for angle;

Thence: N 70°12’28” E along said North line, a distance of 101.36 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-3 for angle;

Thence: N 63°53’48” E along said North line, a distance of 390.16 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-4 for angle;

Thence: N 66°16’22” E along said North line, a distance of 106.94 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-5 for angle;
 Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 7 of 20



                                 SCHEDULE C (Cont.)

Thence: N 68°17’11” E along said North line, crossing the East line of the J & I Partners
LTD tract, Volume 19026, Page 237 and the West line of the J & I Partners LTD tract,
Volume 20192, Page 171 at 52.87 feet, a distance of 123.19 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-6 for angle;

Thence: N 78°34’51” E along said North line, a distance of 187.02 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-7 for angle;

Thence: N 89°16’07” E along said North line, a distance of 155.38 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-8 for angle;

Thence: S 82°39’37” E along said North line, a distance of 196.62 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-9 for angle;

Thence: S 72°54’46” E along said North line, a distance of 41.63 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-10=7505-1 for angle,
said point being on the East line of the J & I Partners LTD tract, Volume 20192, Page 171
and on the West line of the Juan Rodriguez tract, Volume 880, Page 291;

Thence: S 07°03’50” W along said property line, departing said North line, entering the
I.B.W.C. levee Right-of-Way File No. 5030-R-459-C at 50.83 feet, crossing the center of
the levee road at 93 feet, a distance of 279.21 feet to a set 5/8” x 36” iron rebar and EMC
Inc. 3” aluminum cap stamped RGV-HRL-7503-11=7505-7 for angle, said point being on
the South limit of the 150’ enforcement zone and on the East line of the I.B.W.C. levee
Right-of- Way File No. 5030-R-459-C;

Thence: N 71°24’16” W departing said property line, departing said I.B.W.C. line, along
said enforcement zone, a distance of 71.68 feet to a set 5/8” x 36” iron rebar and EMC Inc.
3” aluminum cap stamped RGV-HRL-7503-12 for angle;

Thence: N 85°19’46” W along said enforcement zone, crossing the center of an existing
12 foot wide dirt road at 104 feet, departing the I.B.W.C. levee Right-of-Way File No.
5030-R- 459-C and entering the I.B.W.C. levee Right-of-Way File No. 5034-R-458-C at
108.70 feet, a distance of 153.38 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3”
aluminum cap stamped RGV-HRL-7503-13 for angle;

Thence: S 86°58’11” W along said enforcement zone, a distance of 123.68 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-14 for
angle;

Thence: S 77°53’50” W along said enforcement zone, a distance of 148.58 feet to a set
 Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 8 of 20



                                  SCHEDULE C (Cont.)

5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-15 for
angle;

Thence: S 63°35’24” W along said enforcement zone, crossing the East line of the J & I
Partners LTD tract, Volume 19026, Page 237 and the West line of the J & I Partners LTD
tract, Volume 20192, Page 171 and departing the I.B.W.C. levee Right-of-Way File No.
5034-R-458-C and entering the I.B.W.C. levee Right-of-Way File No. 5033-R-457-C at
146.87 feet, crossing the center of an existing 15 foot wide dirt road at 173 feet, departing
the I.B.W.C. levee Right-of-Way File No. 5033-R-457-C and entering the I.B.W.C. levee
Right-of-Way File No. 5033-R-34-C at 492.88 feet, a distance of 495.80 feet to a set 5/8”
x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-16 for angle;

Thence: S 66°06’38” W along said enforcement zone, crossing the center of an existing
21 foot wide dirt road at 86 feet, a distance of 183.38 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-HRL-7503-17 for angle;

Thence: N 89°24’42” W along said enforcement zone, a distance of 155.54 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-HRL-7501-10=7503-
18 for angle, said point being on the West line of the J & I Partners LTD tract, Volume
19026, Page 237 and on the East line of the United States of America tract, Volume 1095,
Page 7 and on the West line of the I.B.W.C. levee Right-of-Way File No. 5033-R-34-C;

Thence: N 02°23’43” E along said property line, along said I.B.W.C. line, departing said
enforcement zone, crossing the center of the levee road at 175 feet, a distance of 271.27
feet to a found 3” iron pipe designated as RGV-HRL-7501-9=7503-19 for angle, said point
being the Northwest corner of the I.B.W.C. levee Right-of-Way File No. 5033-R-34-C;

Thence: N 02°24’10” E along said property line, departing said I.B.W.C. line, a distance
of 16.02 feet, returning to the Place of Beginning.
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 9 of 20




              SCHEDULE D
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 10 of 20



                             SCHEDULE D

                             MAP or PLAT
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 11 of 20



                         SCHEDULE D (Cont.)
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 12 of 20



                         SCHEDULE D (Cont.)
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 13 of 20



                                SCHEDULE D (Cont.)




Tract: RGV-HRL-7503
Owner: J & I Partners, LTD, et al.
Acreage: 8.691
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 14 of 20




               SCHEDULE E
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 15 of 20



                                       SCHEDULE E

                                     ESTATE TAKEN

                                  Cameron County, Texas

Tract: RGV-HRL-7503
Owner: J & I Partners, LTD, et al.
Acres: 8.691

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the real property conveyed by Warranty Deed,
recorded in the Deed Records of Cameron County, Texas on December 27, 2012 at
Volume No. 19026 Page No. 237 and identified as document No. 2012-00049028; and by
Warranty Deed, recorded in the Deed Records of Cameron County, Texas on May 29,
2014 at Volume No. 20192 Page No. 171 and identified as document No. 2014-
00018364, reasonable access to and from the owners’ lands lying between the Rio
Grande River and the border barrier through opening(s) or gate(s) in the border barrier
between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and
maintenance of the border barrier.
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 16 of 20



                         SCHEDULE E (Cont.)
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 17 of 20




               SCHEDULE F
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 18 of 20



                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is EIGHTEEN

THOUSAND ONE HUNDRED AND ELEVEN DOLLARS AND NO/100 ($18,111.00),

to be deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 19 of 20




               SCHEDULE G
Case 1:20-cv-00096 Document 1-1 Filed on 07/08/20 in TXSD Page 20 of 20



                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 J & I Partners, LTD                          RGV-HRL-7503
                                              Warranty Deed, Document #49023;
 Los Fresnos, Texas                           Recorded December 27, 2012, Deed
                                              Records of Cameron County and
                                              Warranty Deed, Document #18364;
                                              Recorded May 23, 2014, Deed Records of
                                              Cameron County
 Julio Gonzalez                               General Partner of J & I Partners,
                 .                            LTD
 Los Fresnos, Texas
 Isaura Gonzalez                              General Partner of J & I Partners,
                                              LTD
 Los Fresnos, Texas
 Tony Yzaguirre Jr.                           Cameron County Tax Assessor

 Brownsville, Texas
                           Case 1:20-cv-00096 Document 1-2 Filed on 07/08/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            8.691 ACRES OF LAND, MORE OR LESS, SITUATE IN CAMERON
United States of America                                                                                    COUNTY, STATE OF TEXAS, AND J & I PARTNERS, LTD, ET AL,

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              CAMERON
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Manuel Muniz Lorenzi, United States Attorney's Office, SDTX, 1701
West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1358
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/08/2020                                                              s/ Manuel Muniz Lorenzi
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
